March 28, 1914. The opinion of the Court was delivered by
In a very clear and impartial charge, the trial Judge instructed the jury that, under their oaths, they were compelled to find a verdict of not guilty, unless the State had proven the guilt of the defendant beyond a reasonable doubt, and that they must give him the benefit of every reasonable doubt that might arise in the case. The same instruction, in substance, was repeated several times. The reasonable doubt was defined or explained in a manner which has been approved by this Court, and to which no exception was taken.
After the jury had been out about eleven hours, the Judge had them brought in, and asked if they had agreed on a verdict. On being told they had not, he asked if they wanted any further instruction as to the law. The foreman stated that the charge was very clear and he thought they understood it; that their differences were as to matters of evidence. Thereupon, after stating that he could give them no aid upon that matter, the Court advised them of the desirability and importance of reconciling their differences and reaching a verdict, if they could reasonably and conscientiously do so; that they should put aside preconceived opinions, pride of opinion, bias and prejudice, and reason together, and settle their differences, if they could honestly do so. After telling them that they should look within and see if there was anything standing in the way of an honest, conscientious performance of their duty, he concluded his remarks in the following language: "In contemplating the question whether or not you are satisfied beyond a reasonable doubt, *Page 26 
and I have charged you that you must be satisfied beyond a reasonable doubt before you can write a verdict of guilty, the question arises: What do you believe, when you contemplate a reasonable doubt? What do you believe has been proven beyond a reasonable doubt? And, as to that point, and on that question, if you will stand on Mt. Olympus, as it were, and stand in the presence of your own personality, you will come to the conclusion that belief is something over which you have no control. You may desire to believe this or that, but there is something deep down in your bosom that tells you what you believe."
Appellant imputes error to the Court in the language quoted, alleging that it confused "belief" with "satisfaction beyond a reasonable doubt," and reduced a reasonable doubt to a mere matter of belief, upon which the jury may have acted in reaching a verdict.
The object of evidence is to produce belief, which is defined in the Standard Dictionary: 1. "A conviction or assurance of the truth or actuality of anything on other grounds than personal observation or experience, i. e., on other than demonstrative evidence." 2. "Mental assent to or acceptance of anything as fact or truth on the ground of testimony or authority." Besides the instruction in the previous charge and immediate connection with these remarks, that they must be satisfied beyond a reasonable doubt, the question, "what do you believe has been proven beyond a reasonable doubt?" shows clearly that the jury could not have been confused as suggested. Nor does the fact that they agreed upon a verdict in half an hour after they were sent back to their room warrant such a conclusion. When they were brought into Court, the foreman stated to the Court that they were rapidly coming to a conclusion, when they were sent for, and they were sorry that they had kept the Court waiting.
The other exceptions assign error in giving any additional instruction at all, and, having done so, in not restating *Page 27 
all the law applicable to the case. There was no error in giving the additional instructions. Dover v.Lockhart, 86 S.C. 229, 68 S.E. 525; Caldwell v.Duncan, 87 S.C. 331, 69 S.E. 525; State v. Jones,86 S.C. 17, 67 S.E. 160. Nor was there error in not restating all the law of the case. It had been clearly stated and the jury said they understood it. The additional charge was appropriate to the ground of the jury's difference.
Affirmed.